Case: 17-20437      Document: 00514860946         Page: 1    Date Filed: 03/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-20437                            FILED
                                  Summary Calendar                      March 6, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MILTON EARL CARBE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:01-CR-337-1


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM: *
       Milton Earl Carbe, federal prisoner # 66325-079, was convicted of one
count of conspiracy to possess with intent to distribute cocaine, and one count
of possession with intent to distribute cocaine. He was sentenced to a total of
life imprisonment. He unsuccessfully moved pursuant to 18 U.S.C. § 3582(c)(2)
for a reduction in sentence based on Amendments 706, 711, 715, and 750 to the
Sentencing Guidelines. Carbe thereafter moved for a sentence reduction based


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-20437   Document: 00514860946    Page: 2   Date Filed: 03/06/2019


                                  No. 17-20437

on Amendment 782. The district court granted the motion and sentenced him
within the amended guidelines range to concurrent terms of 405 months in
prison.
        Carbe later filed another § 3582(c)(2) motion in which he alleged that he
was entitled to a reduction in sentence based on the same amendments that he
referenced in his unsuccessful motion. The district court concluded that Carbe
was not eligible for a further reduction in his sentence and denied the motion.
He now appeals from that denial.
        While the § 3582(c)(2) motion at issue was successive, the district court
had jurisdiction to consider it. See United States v. Calton, 900 F.3d 706, 711
(5th Cir. 2018). We similarly have jurisdiction to review the appeal. See id. at
713.     Because there are no other jurisdictional or procedural bars to our
considering the present appeal, we will address the merits of the motion. See
id. at 714.
        Carbe contends that he was entitled to a reduction in sentence based on
Amendments 706, 711, 715, and 750. We review the denial of a § 3582(c)(2)
motion for an abuse of discretion, United States v. Henderson, 636 F.3d 713,
717 (5th Cir. 2011), and review de novo whether a defendant is eligible for a
reduction in sentence, United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009).
        Section 3582(c)(2) allows for the discretionary reduction of a sentence
when the defendant is sentenced to a prison term based on a sentencing range
that has subsequently been lowered by the Sentencing Commission under 28
U.S.C. § 994(o). § 3582(c)(2). In deciding whether to reduce a sentence, a
district court must first determine that the reduction is consistent with
U.S.S.G. § 1B1.10. Dillon v. United States, 560 U.S. 817, 826 (2010). Under
§ 1B1.10, a reduction will be authorized if a defendant is serving a term of



                                        2
    Case: 17-20437     Document: 00514860946     Page: 3   Date Filed: 03/06/2019


                                  No. 17-20437

imprisonment, and the guidelines range applicable to him subsequently has
been lowered due to an amendment to the Guidelines set forth in § 1B1.10(d).
§ 1B1.10(a)(1). A reduction will not be authorized if the qualifying amendment
does not have the effect of lowering the defendant’s applicable guidelines
range. § 1B1.10(a)(2)(B).
      While Carbe suggests that the amendments on which his instant motion
is based render him eligible for a further sentence reduction, he is misguided.
Because he was granted relief in a prior modification proceeding, he can secure
another reduction only by showing that a qualifying amendment subsequently
lowered the guidelines range applied in that proceeding. See United States v.
Banks, 770 F.3d 346, 348-50 (5th Cir. 2014); § 3582(c)(2); § 1B1.10(a)(1),
(a)(2)(B).   The amendments on which his instant motion relies were
promulgated and in effect at the time of the prior modification proceeding and,
thus, could not have caused his guidelines range to be lowered subsequent to
that proceeding. See § 3582(c)(2); § 1B1.10(a)(1), (a)(2)(B). In any event, he
has not shown that he was eligible for a reduction in sentence because the
referenced amendments would not have the effect of reducing his applicable
guidelines range. See § 3582(c)(2); § 1B1.10(a)(2)(B).
      Carbe also asserts that the district court erred because it did not assess
whether a sentence reduction was warranted based on the 18 U.S.C. § 3553(a)
sentencing factors and his post-sentencing conduct. However, because Carbe
failed to establish that he was eligible for a reduction in sentence, the district
court had no obligation to consider these factors. See § 1B1.10(a)(2)(B); Dillon,
560 U.S. at 826.
      AFFIRMED.




                                        3